Citation Nr: 0706689	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-19 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The veteran had active duty service from March 1941 to August 
1945.  He died in November 2002.  The appellant is advancing 
her appeal as the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant's notice of disagreement was received in 
March 2005.  A statement of the case was issued in April 
2005, and a substantive appeal was received in June 2005.  

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied by a September 2003 rating decision; a notice of 
disagreement was not received to initiate an appeal from that 
determination.  

2.  Certain evidence that raises a reasonable possibility of 
substantiating the claim for service connection for the cause 
of the veteran's death has been received since the September 
2003 rating decision.



CONCLUSIONS OF LAW

1.  The September 2003 rating decision which denied 
entitlement to service connection for the cause of the 
veteran's death is final.  38 U.S.C.A. § 7105(a) (West 2002).

2.  New and material evidence has been received since the 
September 2003 rating decision denying service connection for 
the cause of the veteran's death; and thus, the claim is 
reopened.  38 U.S.C.A. §  5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of reopening the 
veteran's claim for service connection, no further discussion 
of VCAA is necessary at this point.  The matter of VCAA 
compliance with regard to the other issue will be addressed 
in a future merits decision on that issue after action is 
undertaken as directed in the remand section of this 
decision.



New and Material Evidence

A review of the record shows that a claim for service 
connection for the cause of the veteran's death was denied by 
the RO in September 2003.  The appellant did not file a 
notice of disagreement to initiate an appeal from that 
determination.  The September 2003 rating decision therefore 
became final.  38 U.S.C.A. § 7105.  However, applicable law 
provides that a claim which is the subject of a prior final 
decision may nevertheless be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the September 2003 
rating decision consisted of information regarding the 
veteran's United States military service; service medical 
records; VA medical records and physical examinations; and a 
copy of the veteran's death certificate listing the immediate 
cause of death as cardiac arrest due to total occlusion of 
abdominal aorta due to severe chronic obstructive pulmonary 
disease, with hypertension noted as another significant 
condition contributing to the death, but not related to the 
aforementioned causes listed.  

Evidence received since September 2003 includes a December 
2004 medical article that concluded that anxiety and 
depression were predictive of later incidence of hypertension 
and prescription treatment for hypertension.  Also received 
was a March 2004 medical opinion from Bruce Ermann, M.D., who 
treated the veteran from April 1998 to November 2002.  Dr. 
Ermann noted that since it is well-documented in literature 
that anxiety and stress are precipitators of hypertension, 
then anxiety and stress can be listed as a direct cause for 
the veteran's hypertension.  It was his opinion that the 
veteran's hypertension contributed to many of the veteran's 
other vascular conditions that ultimately led to the 
veteran's death.  

The Board finds that these items of new evidence relate to an 
unestablished fact necessary to substantiate the appellant's 
claim for service connection for veteran's cause of death; 
are neither cumulative nor redundant; and raise a reasonable 
possibility of substantiating the claim.  Accordingly, as new 
and material evidence has been received, the Board finds the 
claim of entitlement to service connection for the cause of 
the veteran's death is reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence has been received to reopen the 
claim for service connection for cause of the veteran's 
death.  To that extent, the appeal is granted, subject to the 
directions set forth in the remand section of this decision.


REMAND

The appellant is claiming service connection for the cause of 
the veteran's death.  The appellant and her representative 
maintain that the veteran's service-connected anxiety caused 
the veteran's hypertension that contributed to the veteran's 
death.  As noted above, a copy of the veteran's death 
certificate listed the immediate cause of death as cardiac 
arrest due to total occlusion of abdominal aorta due to 
severe chronic obstructive pulmonary disease, with 
hypertension noted as another significant condition 
contributing to the death, but not related to the 
aforementioned causes listed.  

Also noted above was a December 2004 medical article was 
submitted that concluded that anxiety and depression were 
predictive of later incidence of hypertension and 
prescription treatment for hypertension.  Further, a March 
2004 medical opinion from Bruce Ermann, M.D. of American 
River Internal Medicine Associates, Inc., who treated the 
veteran from April 1998 to November 2002, was also received.  
Dr. Ermann noted that since it is well-documented in 
literature that anxiety and stress are precipitators of 
hypertension, then anxiety and stress can be listed as a 
direct cause for the veteran's hypertension.  It was his 
opinion that the veteran's hypertension contributed to many 
of the veteran's other vascular conditions that ultimately 
led to the veteran's death.  It does not appear that the 
veteran's entire claims file was examined.  Accordingly, the 
Board believes that a VA opinion is necessary to clarify 
whether the cause of the veteran's death is service 
connected.  

The Board also notes that the appellant submitted various 
private medical records from June 1988 to February 2000.  
Included were a 1995 medical record, a 1996 medical record, 
and a February 2000 electrocardiogram (EKG) from Mercy 
General Hospital where the veteran was an in-patient when he 
died.  It does not appear to the Board that the records 
documenting the veteran's final hospitalization at that 
medical facility have been associated with his claims file.  
The Board also notes that private medical records reflecting 
treatment by Dr. Ermann from April 1998 to November 2002 are 
also not of record.  VA's duty to assist requires that 
appropriate action be accomplished to obtain these records.  
38 C.F.R. § 3.159(c) (2006).  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided adequate 
notice of what type of information and evidence was needed to 
substantiate her service connection claim, and the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal.  Since the 
appeal is being remanded for other reasons outlines above, it 
is appropriate to also direct that the RO furnish proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
to comply with the Court's holding.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the appellant an 
appropriate letter providing Veterans 
Claims Assistance Act of 2000 notice 
regarding the issue of entitlement to 
service connection for the case of the 
veteran's death in order to comply with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO should then take appropriate 
action to request copies of all medical 
records (not already of record) from 
American River Internal Medicine 
Associates, Inc. and from Mercy General 
Hospital (including records of the 
veteran's final hospitalization).  

3.  After completion of the above, the RO 
should then forward the veteran's claims 
file to an appropriate VA examiner for 
review.  

        a)  The VA examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that hypertension was 
manifested during service or within one 
year of discharge.
        
        b)  If it is determined that 
hypertension was not manifested during 
service or within one year of discharge, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that hypertension was 
proximately due to or caused by, or 
aggravated by, the veteran's service-
connected anxiety disability.

	c)  The VA examiner should furnish a 
rationale for all opinions expressed, 
including reasons for agreeing, or 
disagreeing, with the opinions expressed 
by Dr. Bruce Ermann.

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the claim can be granted.  The appellant 
and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


